Sullivan, P. J., and Scanlan, J., concur. Finding of facts: We find as facts in this case that at the time of the service of the garnishment writ (April 25, 1931) the garnishee (Liberty Bank) had moneys or funds in its hands belonging to plaintiff (Siegel), for the use of the American Glass Co., in the amount of $253.57; that at the time of the trial in September, 1932, said garnishee had money or funds in its hands belonging to Siegel’s assignee, Foreman-State National Bank of Chicago, in the amount of $2,666.46; that the First National Bank of Chicago (intervening petitioner), as successor or assignee of the Foreman Bank,- had succeeded to its right to receive such last mentioned amount; that Siegel’s written assignment to the Foreman Bank, dated March 19,1930, was given by him to secure a bona fide indebtedness then owing by him to said bank of $35,000; that said assignment was not made, nor were any subsequent transactions thereunder made, with any intention of defrauding any of Siegel’s other or subsequent creditors; that at the time of the trial Siegel’s indebtedness to the First National Bank (as successor or assignee of the Foreman Bank) amounted to more than $33,373.88, as evidenced by his renewed and unpaid not.e, due on June 10, 1931; that Siegel’s written assignment to Rosenberg (intervening petitioner) of April 29, 1932, was not delivered until more than one year after the service of the garnishment writ herein and until more than two years after Siegel’s said written assignment to the Foreman Bank had been executed and delivered; that said Rosenberg assignment is inferior and subject to said Foreman Bank assignment; and that neither at the time of the service of the garnishment writ nor at the time of the trial in September, 1932, did the garnishee (Liberty Bank) have any moneys or funds in its hands belonging to plaintiff (Siegel), for the use of Rosenberg.